Citation Nr: 1609466	
Decision Date: 03/09/16    Archive Date: 03/15/16

DOCKET NO.  13-06 009	)	DATE
	)
	)

On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for pneumonia (claimed as breathing problems).


REPRESENTATION

Veteran represented by:	Oklahoma Department of Veterans Affairs


ATTORNEY FOR THE BOARD

L. B. Yantz, Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty from December 1950 to November 1952.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a June 2012 rating decision of the Muskogee, Oklahoma Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran had also initiated an appeal of the denial of service connection for hearing loss.  An August 2015 rating decision granted service connection for hearing loss.  Consequently, that matter is not before the Board.


FINDING OF FACT

In a February 2016 written statement, prior to the promulgation of a decision in the appeal in the matters, the Veteran indicated that he wished to withdraw his appeals seeking: (1) service connection for tinnitus, and (2) service connection for pneumonia (claimed as breathing problems); there is no question of fact or law in these matters remaining for the Board to consider.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal are met as to the claims seeking service connection for tinnitus and for pneumonia (claimed as breathing problems); the Board has no further jurisdiction in those matters.  38 U.S.C.A. §§ 7104, 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has jurisdiction in any matter which under 38 U.S.C.A. § 511(a) is subject to a decision by the Secretary.  38 U.S.C.A. § 7104.  The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105(b)(5).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his authorized representative.  38 C.F.R. § 20.204.

In a February 2016 written statement, the Veteran indicated that he wished to withdraw his appeals seeking: (1) service connection for tinnitus, and (2) service connection for pneumonia (claimed as breathing problems).  There remain no allegations of errors of fact or law for appellate consideration regarding these issues.  Accordingly, the Board does not have jurisdiction to consider an appeal in these matters, and the appeal in the matters must be dismissed.


ORDER

The appeals seeking service connection for tinnitus and service connection for pneumonia (claimed as breathing problems) are dismissed.



____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


